Exhibit 10.5

 

RESTRICTED STOCK AGREEMENT

 

VERTEX PHARMACEUTICALS INCORPORATED

 

AGREEMENT made as of the 24th day of January, 2007 (the “Grant Date”) between
Vertex Pharmaceuticals Incorporated (the “Company”), a Massachusetts corporation
having its principal place of business in Cambridge, Massachusetts, and
                           (the “Participant”).

 

WHEREAS, the Company has adopted the Vertex Pharmaceuticals Incorporated 2006
Stock and Option Plan (the “Plan”) to promote the interests of the Company by
providing an incentive for employees, directors and consultants of the Company
or its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer
for sale to the Participant shares of the Company’s common stock, $0.01 par
value per share (“Common Stock”), in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth;

 

WHEREAS, Participant wishes to accept said offer; and

 

WHEREAS, the parties agree that any terms used and not defined herein have the
meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                       Definitions.

 

1.1                                 “Cause” shall mean:

 

(a)                                  conviction of the Participant of a crime of
moral turpitude;

 

(b)                                 the Participant’s willful refusal or failure
to follow a lawful directive or instruction of the Company’s Board of Directors
or the individual(s) to whom the Participant reports provided that the
Participant received prior written notice of the directive(s) or instruction(s)
that the Participant failed to follow, and provided further that the Participant
did not correct any such problems within thirty (30) days after receiving notice
in good faith from the Company;

 

(c)                                  the Participant commits (i) willful gross
negligence, or (ii) willful gross misconduct in carrying out the Participant’s
duties, resulting in either case in material harm to the Company, unless such
act, or failure to act, was believed by the Participant, in good faith, to be in
the best interests of the Company; or

 

(d)                                 the Participant’s violation of the Company’s
policies made known to the Participant regarding confidentiality, securities
trading or inside information.

 

1.2                                 a “Change of Control” shall be deemed to
have occurred if:

 

(a)                                  any “person” or “group” as such terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Act”), becomes a

 

--------------------------------------------------------------------------------


 

beneficial owner, as such term is used in Rule 13d-3 promulgated under the Act,
of securities of the Company representing more than 50% of the combined voting
power of the outstanding securities of the Company having the right to vote in
the election of directors (any such owner being herein referred to as an
“Acquiring Person”);

 

(b)                                 a majority of the Company’s Board at any
time during the Term of this Agreement consists of individuals other than
individuals nominated or approved by a majority of the Disinterested Directors;
or

 

(c)                                  all or substantially all the business or
assets of the Company are sold or disposed of, or the Company or a Subsidiary of
the Company combines with another company pursuant to a merger, consolidation,
or other similar transaction, other than (1) a transaction solely for the
purpose of reincorporating the company in a different jurisdiction or
recapitalizing or reclassifying the Company’s stock, or (2) a merger or
consolidation in which the shareholders of the Company immediately prior to such
merger or consolidation continue to own at least a majority of the outstanding
voting securities of the Company or the surviving entity immediately after the
merger or consolidation.

 

1.3                                 “Disability” shall mean a disability as
determined under the Company’s long-term disability plan or program in effect at
the time the disability first occurs, or if no such plan or program exists at
the time of disability, then a “disability” as defined under Internal Revenue
Code Section 22(e)(3).

 

1.4                                 “Disinterested Director” shall mean any
member of the Company’s Board (i) who is not an officer or employee of the
Company or any of their subsidiaries, (ii) who is not an Acquiring Person or an
affiliate or associate of an Acquiring Person or of any such affiliate or
associate and (iii) who was a member of the Company’s Board prior to the date of
this Agreement or was recommended for election or elected by a majority of the
Disinterested Directors on the Company’s Board at the time of such
recommendation or election.

 

1.5                                 “Good Reason” shall mean that, without the
Participant’s consent, one or more of the following events occurs, and the
Participant, of his or her own initiative, terminates his or her employment by
the Company or an affiliate within ninety (90) days of such event:

 

(i)                                     The Participant is assigned to any
duties or responsibilities that are inconsistent, in any significant respect,
with the scope of the Participant’s duties and responsibilities on the date
hereof, provided that such reassignment of duties or responsibilities is not due
to the Participant’s Disability or the Participant’s performance, nor is at the
Participant’s request;

(ii)                                  The Participant suffers a reduction in the
authorities, duties and responsibilities associated with the Participant’s
position and office on the date hereof, provided that such reduction is not due
to the Participant’s Disability or the Participant’s performance, nor is at the
Participant’s request;

(iii)                               The Participant’s base salary is decreased
below the level on the date hereof, other than a reduction which is part of an
across-the-board proportionate reduction in the salaries of the senior
management team;

(iv)                              The Participant is assigned, without
Participant ‘s consent, to an office location thirty-five (35) or more miles
away from Participant’s office

 

2

--------------------------------------------------------------------------------


 

                                                location immediately prior to
such reassignment (other than in connection with a relocation of the Company’s
principal executive offices); or

(v)                                 Following a Change of Control, the Company’s
successor fails to assume the Company’s rights and obligations under this
Agreement.

 

2.                                       Terms of Purchase. The Participant
hereby accepts the offer of the Company to issue to the Participant, in
accordance with the terms of the Plan and this Agreement, 20,000 shares of the
Company’s Common Stock (such shares, subject to adjustment pursuant to Section
17 of the Plan and Subsection 3(g) hereof, the “Granted Shares”) at a purchase
price per share of $0.01 (the “Purchase Price”), receipt of which is hereby
acknowledged by the Company.

 

3.                                       Company’s Lapsing Repurchase Right.

 

(a)                                  Lapsing Repurchase Right. Except as set
forth in Subsection 3(b) hereof, and subject to subsections (i) and (ii) below,
if for any reason the Participant no longer is an employee, director or
consultant of the Company or an affiliate prior to May 6, 2010, the Company (or
its designee) shall have the option, but not the obligation, to purchase from
the Participant, and, in the event the Company exercises such option, the
Participant shall be obligated to sell to the Company (or its designee), at a
price per Granted Share equal to the Purchase Price, all or any part of the
Granted Shares as set forth in clauses (i) and (ii)  below (the “Lapsing
Repurchase Right”). The Company’s Lapsing Repurchase Right shall be valid for a
period of one year commencing with the date of such termination of employment or
service. Notwithstanding any other provision hereof, if the Company is
prohibited during such one year period from exercising its Lapsing Repurchase
Right by applicable law, then the time period during which such Lapsing
Repurchase Right may be exercised shall be extended until the later of (a) the
end of such one-year period or (b) 30 days after the Company is first not so
prohibited. Notwithstanding the foregoing,

 

(i)                                     the Company’s Lapsing Repurchase Right
shall lapse with respect to 5,000 of the Granted Shares on May 6, 2008, if the
Participant continues to serve as an employee, director or consultant of the
Company on that date; and

 

(ii)                                  the Company’s Lapsing Repurchase Right
shall lapse with respect to 15,000 of the Granted Shares on May 6, 2010, if the
Participant continues to serve as an employee, director or consultant of the
Company on that date.

 

(b)                                 Effect of Termination by the Company Without
Cause, by the Participant for Good Reason, or Upon Disability or Death. The
Company’s Lapsing Repurchase Right shall terminate, and the Participant’s
ownership of all Granted Shares then owned by the Participant shall become
vested, if the Company or an affiliate terminates the Participant’s employment
or service other than for Cause, if the Participant terminates his or her
employment for Good Reason, or if the Participant ceases to be an employee,
director or consultant of the Company by reason of Disability or death.

 

(c)                                  Closing. If the Company exercises the
Lapsing Repurchase Right, the Company shall notify the Participant, or, in the
case of the Participant’s death, his or her survivor, in writing of its intent
to repurchase the Granted Shares. Such notice may be mailed by the Company up to
and including the last day of the time period provided for above for exercise of
the Lapsing Repurchase Right. The notice shall specify the place, time and date
for payment of the repurchase price (the “Closing”) and the number of Granted
Shares with respect to which the Company is exercising the Lapsing Repurchase
Right. The Closing shall be not less than ten days nor more than 60 days from
the date of mailing of the notice, and the Participant or the Participant’s
survivor with respect to the Granted Shares which the Company elects to
repurchase shall have no further rights as the owner thereof from and after the
date specified in the notice. At the Closing, the repurchase price shall be
delivered to the Participant or the Participant’s

 

3

--------------------------------------------------------------------------------


 

survivor and the Granted Shares being repurchased, duly endorsed for transfer,
shall, to the extent that they are not then in the possession of the Company, be
delivered to the Company by the Participant or the Participant’s survivor.

 

(d)                                 Escrow. All Granted Shares that are subject
to the Lapsing Repurchase Right, together with any securities distributed in
respect thereof such as through a stock split or other recapitalization, shall
be held by the Company in escrow until such time as the Granted Shares have
vested. The Company promptly shall release Granted Shares from escrow upon
termination of the Lapsing Repurchase Right with respect to those Granted
Shares.

 

(e)                                  Prohibition on Transfer. The Participant
recognizes and agrees that all Granted Shares that are subject to the Lapsing
Repurchase Right may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
other than to the Company (or its designee). However, the Participant, with the
approval of the Committee, may transfer the Granted Shares for no consideration
to or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant). The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Subsection 3(e), or to
treat as the owner of such Granted Shares, or to accord the right to vote as
such owner or to pay dividends to, any person or organization to which any such
Granted Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Subsection 3(e).

 

(f)                                    Failure to Deliver Granted Shares to be
Repurchased. If the Granted Shares to be repurchased by the Company under this
Agreement are not in the Company’s possession pursuant to Subsection 3(d) above
or otherwise and the Participant or the Participant’s survivor fails to deliver
such Granted Shares to the Company (or its designee), the Company may elect (i)
to establish a segregated account in the amount of the repurchase price, such
account to be turned over to the Participant or the Participant’s survivor upon
delivery of such Granted Shares, and (ii) immediately to take such action as is
appropriate to transfer record title of such Granted Shares from the Participant
to the Company (or its designee) and to treat the Participant and such Granted
Shares in all respects as if delivery of such Granted Shares had been made as
required by this Agreement. The Participant hereby irrevocably grants the
Company a power of attorney which shall be coupled with an interest for the
purpose of effectuating the preceding sentence.

 

(g)                                 Adjustments. The Plan contains provisions
covering the treatment of Granted Shares in a number of contingencies such as
stock splits and mergers. Provisions in the Plan for adjustment with respect to
the Granted Shares and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

 

3.                                       Legend. In addition to any legend
required pursuant to the Plan, all certificates representing the Granted Shares
to be issued to the Participant pursuant to this Agreement shall have endorsed
thereon a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of January 24, 2007 with the
Company, a

 

4

--------------------------------------------------------------------------------


 

copy of which Agreement is available for inspection at the offices of the
Company or will be made available upon request.”

 

4.                                       Incorporation of the Plan. The
Participant specifically understands and agrees that the Granted Shares issued
under the Plan are being sold to the Participant pursuant to the Plan, a copy of
which Plan the Participant acknowledges he or she has read and understands and
by which Plan he or she agrees to be bound. The provisions of the Plan are
incorporated herein by reference.

 

5.                                       Tax Liability of the Participant and
Payment of Taxes. The Participant acknowledges and agrees that any income or
other taxes due from the Participant with respect to the Granted Shares issued
pursuant to this Agreement, including, without limitation, the Lapsing
Repurchase Right, shall be the Participant’s responsibility. The Participant
agrees and acknowledges that (i) the Company promptly will withhold from the
Participant’s pay the amount of taxes the Company is required to withhold upon
the lapsing of any Lapsing Repurchase Right on the part of the Company pursuant
to this Agreement, and (ii) the Participant shall make immediate payment to the
Company in the amount of any tax required to be withheld by the Company in
excess of the Participant’s pay available for such withholding.

 

6.                                       Equitable Relief. The Participant
specifically acknowledges and agrees that in the event of a breach or threatened
breach of the provisions of this Agreement or the Plan, including the attempted
transfer of the Granted Shares by the Participant in violation of this
Agreement, monetary damages may not be adequate to compensate the Company, and,
therefore, in the event of such a breach or threatened breach, in addition to
any right to damages, the Company shall be entitled to equitable relief in any
court having competent jurisdiction. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach.

 

7.                                       No Obligation to Maintain Relationship.
The Company is not by the Plan or this Agreement obligated to continue the
Participant as an employee, director or consultant of the Company or an
affiliate. The Participant acknowledges:  (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Granted Shares is a one-time benefit which does not create any
contractual or other right to receive future grants of shares, or benefits in
lieu of shares; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when shares shall be granted,
the number of shares to be granted, the purchase price, and the time or times
when each share shall be free from a lapsing repurchase right, will be at the
sole discretion of the Company; (iv) that the Participant’s participation in the
Plan is voluntary; (v) that the value of the Granted Shares is an extraordinary
item of compensation which is outside the scope of the Participant’s employment
contract, if any; and (vi) that the Granted Shares are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 

9.                                       Notices. Any notices required or
permitted by the terms of this Agreement or the Plan shall be given by
recognized courier service, facsimile, registered or certified mail, return
receipt requested, addressed as follows:

 

If to the Company:

 

Vertex Pharmaceuticals Incorporated

130 Waverly Street

Cambridge, MA 02139

Attention: Legal Department-Corporate

 

5

--------------------------------------------------------------------------------


 

If to the Participant:

 

At the Participant’s home address then

listed in the Company’s payroll records

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

10.                                 Benefit of Agreement. Subject to the
provisions of the Plan and the other provisions hereof, this Agreement shall be
for the benefit of and shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

11.                                 Governing Law. This Agreement shall be
construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts, without giving effect to the conflict of law principles thereof.
For the purpose of litigating any dispute that arises under this Agreement,
whether at law or in equity, the parties hereby consent to exclusive
jurisdiction in Massachusetts and agree that such litigation shall be conducted
in the courts of Boston, Massachusetts or the federal courts of the United
States for the District of Massachusetts.

 

12.                                 Severability. If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, then such provision or provisions shall be modified to the extent
necessary to make such provision valid and enforceable, and to the extent that
this is impossible, then such provision shall be deemed to be excised from this
Agreement, and the validity, legality and enforceability of the rest of this
Agreement shall not be affected thereby.

 

13.                                 Entire Agreement. This Agreement, together
with the Plan, constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict the express terms and provisions of this Agreement provided,
however, in any event, this Agreement shall be subject to and governed by the
Plan.

 

14.                                 Modifications and Amendments; Waivers and
Consents. The terms and provisions of this Agreement may be modified or amended
as provided in the Plan. Except as provided in the Plan, the terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

15.                                 Consent of Spouse. If the Participant is
married as of the date of this Agreement, the Participant’s spouse shall execute
a Consent of Spouse in the form of Exhibit A hereto, effective as of the date
hereof. Such consent shall not be deemed to confer or convey to the spouse any
rights in the Granted Shares that do not otherwise exist by operation of law or
the agreement of the parties. If the Participant marries or remarries subsequent
to the date hereof, the Participant shall, not later than 60 days thereafter,
obtain his or her new spouse’s acknowledgement of and consent to the existence
and binding effect of all restrictions contained in this Agreement by such
spouse’s executing and delivering a Consent of Spouse in the form of Exhibit A.

 

6

--------------------------------------------------------------------------------


 

16.                                 Counterparts. This Agreement may be executed
in one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.                                 Data Privacy. By entering into this
Agreement, the Participant:  (i) authorizes the Company and each affiliate, and
any agent of the Company or any affiliate administering the Plan or providing
Plan record keeping services, to disclose to the Company or any of its
affiliates such information and data as the Company or any such affiliate shall
request in order to facilitate the grant of Granted Shares and the
administration of the Plan; (ii) waives any data privacy rights he or she may
have with respect to such information; and (iii) authorizes the Company and each
affiliate to store and transmit such information in electronic form.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

VERTEX PHARMACEUTICALS

 

 

 

INCORPORATED

 

 

 

 

 

By:

 

 

 

Joshua S. Boger

 

 

President and Chief Executive Officer

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT OF SPOUSE

 

I,                            , spouse of                     , acknowledge that
I have read the RESTRICTED STOCK AGREEMENT dated as of January 24, 2007 (the
“Agreement”) to which this Consent is attached as Exhibit A and that I know its
contents. Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Agreement. I am aware that by its provisions the
Granted Shares granted to my spouse pursuant to the Agreement are subject to a
Lapsing Repurchase Right in favor of VERTEX PHARMACEUTICALS INCORPORATED (the
“Company”) and that, accordingly, the Company has the right to repurchase up to
all of the Granted Shares of which I may become possessed as a result of a gift
from my spouse or a court decree and/or any property settlement in any domestic
litigation.

 

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

 

I agree to the Lapsing Repurchase Right described in the Agreement and I hereby
consent to the repurchase of the Granted Shares by the Company and the sale of
the Granted Shares by my spouse or my spouse’s legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse, then the Company shall have the same rights
against my legal representative to exercise its rights of repurchase with
respect to any interest of mine in the Granted Shares as it would have had
pursuant to the Agreement if I had acquired the Granted Shares pursuant to a
court decree in domestic litigation.

 

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

 

Dated as of the                   day of                                , 2007.

 

 

 

 

 

 

Print name:

--------------------------------------------------------------------------------